Title: To George Washington from Daniel Parker, 2 April 1783
From: Parker, Daniel
To: Washington, George


                        
                            Sir,
                            Contractors Office April 2d 1783
                        
                        On the arrival of the Packet at Philada with Dispatches from the Count De Estaing, Announcing the
                            Preliminaries of a general Peace to have been signed at Paris on the 20th of January, the Honble the Secretary at War, was
                            pleased to write Sir Guy Carleton on the Subject of a Contract for the supply of Provisions to the Army under his Command,
                            & recommended myself & Compy as persons proper to make such supplies. This letter I had to honor to
                            deliver to Sir Guy Carleton on the 24th Instant, but no Official Accounts having at that Time reached New York prevented
                            the Commanding Officer in that City from entering into engagements of such a nature with persons in our Situation: and I
                            was obliged to return without effecting this object. I have therefore to request your Excellency to grant me the proper
                            passports to return to that City, that I may be ready, on the arrival of such Intelligence to compleat the business that
                            was recommended by the Secretary at War. I am constrained to make this application to your Excellency from the dangerous
                            situation in which we shall be placed as Contractors for the American Army should the supply of the British Army pass
                            thro’ other Channels. The great scarcity of Beef in the Country gives us the most alarming apprehensions, & fully
                            convinces us, that it will be out of our power to supply the American Army, should other persons purchase the supplies
                            which will soon be required in the City of New York, at an enormous advanced price, & with ready Cash.
                        These Motives have induced me to trouble your Excellency with the present application; & I flatter
                            myself that a compliance with this request will not be deemed inconsistent with the public good. I have the honor to be,
                            with perfect Respect your Excellency’s most obedt & hbe servt
                        
                             Danl Parker
                        
                    